Citation Nr: 0600038	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  02-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain superimposed on congenital anomalies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied an evaluation in 
excess of 20 percent for the veteran's lumbosacral strain 
superimposed on congenital anomalies.

The Board remanded the case to the RO in July 2004 to notify 
the veteran of the revised rating criteria concerning 
disabilities of the spine, to give him an opportunity to 
submit additional evidence and argument in support of his 
claim, and to schedule him for a VA compensation examination.  
The development has been accomplished and the case is once 
again before the Board for review.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's disability due to lumbosacral strain 
superimposed on congenital anomalies is manifested by 
moderate limitation of motion, no objective neurological 
findings in either lower extremity, and radiographic evidence 
of degenerative changes of the lower spine with grade I 
anterolisthesis of L5 on S1. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lumbosacral strain superimposed on congenital anomalies have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5285, 5292, 5293 (as in effect 
both prior to and on and after September 23, 2002) and 5243 
(as in effect on and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected lumbosacral strain superimposed on 
congenital anomalies.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in June 2002, and a statement of the case (SOC) issued in 
September 2002, a supplemental statement of the case (SSOC) 
issued in June 2005, as well as a letter by the RO dated in 
April 2002 and letters by the Appeals Management Center (AMC) 
dated in July 2004 and February 2005.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC, SSOC, and July 2004 letter by the AMC notified the 
veteran of the relevant law and regulations pertaining to his 
claim.  The letters by the AMC also provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  The 
veteran was also afforded VA compensation examinations in 
April 2002 and March 2005 to determine the nature and 
severity of his service-connected lumbosacral strain 
superimposed on congenital anomalies.  The Board finds that 
the March 2005 VA examination report appears adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Factual Background

The veteran's service medical records show that he injured 
his lower back in  a motor vehicle accident in 1956.  X-rays 
at that time revealed an undisplaced fracture of the left 
transverse process of L4.  As a result, a June 1958 rating 
decision granted service connection and assigned a 10 percent 
evaluation for a lumbosacral strain superimposed on 
congential anomalies.  This disability evaluation was 
increased to 20 percent in a June 1989 rating decision.  

In March 2002, the veteran filed a claim for increased 
compensation benefits.  The veteran indicated that his low 
back disability involved disc disease, to include 
spondylolisthesis and levoscoliosis.  He reported low back 
pain with radiation to both lower extremities.  He also 
described loss of sensation in both lower extremities which 
made it difficult to walk.  Lastly, he maintained that the 
pain made it difficult to bend, stoop, squat, as well as sit 
or stand for prolonged periods. 

The veteran's low back disability was examined by VA in April 
2002.  At that time, the veteran reported low back pain in 
the paraspinous muscles over the L3 to L5 region, which 
limited his activities of daily living concerning chores.  He 
indicated that he was unable to do any heavy lifting and had 
limited mobility due to low back pain.  He stated that his 
ability to walk was limited due to emphysema and not due to 
low back pain.  He explained that his back pain had not 
changed during the last five years.  The veteran reported no 
change in bowel or bladder symptoms.  He also denied pain in 
his buttocks and radiating symptoms in his lower extremities, 
such as pain, numbness, and tingling.  He also indicated that 
he was not currently wearing a brace or using crutches. 

A physical examination revealed that the veteran's spine had 
some decreased lumbar lordosis but no increased hyperlordosis 
or kyphosis.  Tenderness was present to palpation over the 
paraspinous muscles of the lumbosacral spine.  The examiner 
noted that motion was markedly limited, with forward flexion 
to 60 degrees and extension to 10 degrees.  Strength was 5/5 
at L2 and S1.  Reflexes were symmetric bilaterally at the 
patella and Achilles.  The examiner reviewed X-rays from 1993 
which revealed some significant degenerative changes in the 
facet joints with a questionable grade I spondylolisthesis.  
The diagnostic assessment was "chronic low back pain 
secondary to facet arthropathy most likely."  The examiner 
also noted that there was no evidence of canal compromise or 
nerve root involvement.  

The veteran's lumbosacral spine was examined again by VA in 
March 2005.  During the interview, the veteran reported low 
back pain without radiation to his legs.  He said he was only 
able to walk one block.  He indicated that he was issued a 
back brace but had not used it in the past two years.  He 
also said he did not use a cane.  He denied surgery and or 
epidural steroid injections.  He said he was currently taking 
Tramadol and Tylenol Arthritis.  When asked about 
incapacitating episodes, he indicated that he got 
approximately 40 a year for severe pain; however, he 
apparently had not had any incapacitating episodes which 
precluded him from functioning with his normal activities of 
daily living. 

On physical examination, he demonstrated 60 degrees of 
forward flexion, 15 degrees of extension, 15 degrees of 
lateral bending, and 10 degrees of external rotation in each 
direction.  Minimal tenderness was present to palpation of 
his lower lumbar area with no spasms present.  Straight leg 
raising was negative.  Muscle strength was 4+/5 and symmetric 
bilaterally.  Reflexes were symmetric at his patellar and 
Achilles.  He had no clonus.  Normal sensation and palpable 
pulses were present in both feet.  Radiographs showed mild 
degenerative scoliosis; loss of lumbar lordosis; grade I 
spondylolisthesis at L5 on S1; and mild joint space narrowing 
of L4-5 and L5-S1, with some facet joint hypertrophy 
posteriorly.  The diagnostic assessment was spondylolisthesis 
at L5 on S1 and degenerative disc disease without 
radiculopathy.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's lumbosacral spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).  

A.  Prior to September 26, 2003

For the period prior to September 23, 2003, the veteran's low 
back disability was evaluated under Diagnostic Code (DC) 5292 
and DC 5295.  At the time the veteran filed his claim, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provides a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  

Under DC 5295, a 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion.  A 40 percent 
evaluation, the highest available under this code, is granted 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

The Board will also consider the possible application of DC 
5293, which provides a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's low 
back disability under DCs 5292, 5293, and 5295.  

The facts of this case show that the veteran's low back 
disability is manifested by no more than moderate limitation 
of motion, for which a 20 percent evaluation is assigned, 
even with consideration of the veteran's complaints of pain.  
38 C.F.R. § 4.71a, DC 5292.  The Board observes that the 
words "slight," "moderate," and "severe" are not defined in 
the Rating Schedule.  However, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation. See Schedule for 
Rating Disabilities effective September 26, 2003, Plate V. 68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The April 2002 VA examination report notes that the veteran's 
lumbar spine demonstrated 60 degrees of flexion and 10 
degrees of extension.  When examined in March 2005, his 
lumbar spine demonstrated 60 degrees of forward flexion, 15 
degrees of extension, 15 degrees of lateral bending, and 10 
degrees of external rotation bilaterally.  These findings 
thus reflect that the veteran's lumbar spine demonstrates a 
30 degree loss of flexion, a 15 to 20 degree loss of 
extension, and a 15 degree loss of lateral flexion and 
rotation.  Moreover, neither examiner reported functional 
loss due to pain or weakness.  Indeed, strength testing was 
5/5 when examined in April 2002 and 4+/5 when examined in 
March 2005.  Thus, the veteran's lumbar spine demonstrates no 
more than moderate limitation of motion under DC 5292, for 
which a 20 percent evaluation is assigned. 

The Board notes that the April 2002 VA examination report 
includes a medical opinion that the veteran's motion was 
markedly limited.  However, the use of descriptive 
terminology such as "marked" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.  In short, the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's low back disability under DC 5292. 

The Board also finds that an evaluation in excess of 20 
percent is not warranted under DC 5295.  In other words, no 
evidence shows that the veteran's low back disability can be 
characterized as severe lumbosacral strain as defined under 
DC 5295.  For instance, none of the clinical evidence shows 
that this disability is manifested by listing of the whole 
spine to the opposite side or marked limitation of forward 
bending while standing.  Both examination reports show that 
the veteran was able to flex forward to 60 degrees.  
Therefore, marked limitation of forward motion has not been 
shown.  Also, neither examination report makes reference to a 
positive Goldthwaite's sign or abnormal mobility on forced 
motion.  In fact, both examination reports show no more than 
moderate limitation of motion of the lumbar spine. 
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's low back 
disability under DC 5295.  

The Board also finds that DC 5293 does not afford the veteran 
a disability evaluation in excess of 20 percent.  The VA 
examinations in this case revealed no objective neurological 
findings.  For instance, both examination reports note that 
reflexes were symmetrical bilaterally at both patella and 
Achilles.  The examiner in April 2002 also noted that there 
was no evidence of canal compromise or nerve root 
involvement.  In addition, the March 2005 examination report 
includes a diagnosis of degenerative disc disease without 
radiculopathy.  In short, these findings are inconsistent 
with either a severe or pronounced intervertebral disc 
syndrome, as required for evaluations in excess of 20 percent 
under DC 5293.  

Finally, since the veteran's inservice injury involved an 
undisplaced fracture of the left transverse process of L4, 
the Board also considered DC 5285 which  provides an 
additional 10 percent evaluation for a demonstrable deformity 
of a vertebral body.  38 C.F.R. § 4.71a, DC 5285.  However, 
no demonstrable deformity of a vertebral body was shown in 
the radiographic evidence so that an additional 10 percent 
evaluation under DC 5285 is not warranted.

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  The medical evidence does not 
show that the veteran's service-connected low back disability 
has resulted in incapacitating episodes totaling four weeks 
during a 12 month period.  When asked about incapacitating 
episodes in March 2005, the veteran reported approximately 40 
a year because of severe low back pain.  However, it was 
further noted that he never experienced incapacitating 
episodes which precluded him from functioning normally with 
respect to activities of daily living.  Also, no treatment 
records indicate that a physician had ever prescribed bed 
rest to treat the veteran's low back disability.  As such, 
the revised version of DC 5293, in effect from September 23, 
2002 to September 25, 2003, cannot serve as a basis for an 
increased evaluation based upon incapacitating episodes.

Under this revised version of DC 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  

As already discussed, the veteran's low back disability is 
manifested by moderate limitation of motion under DC 5292, 
for which a 20 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, DC 5292.  As to the determination of an appropriate 
evaluation for the veteran's neurological manifestations, the 
Board finds that the veteran's low back disability is not 
manifested by any incomplete paralysis of the sciatic nerve 
under DC 8520.  In this regard, both VA examination reports 
show no objective neurological findings.  This is 
demonstrated by the following findings: both reports show 
that reflexes were symmetrical bilaterally at the patella and 
Achilles, the April 2002 report shows no evidence of canal 
compromise or nerve root involvement, and the March 2005 
report lists a diagnosis of degenerative disc disease without 
radiculopathy.  In light of these findings, the Board 
concludes that the veteran's low back disability is not 
manifested by any incomplete paralysis of the sciatic nerve 
under DC 8520.  Thus, a compensable evaluation is not 
warranted for neurological manifestations of the veteran's 
low back disability.  See 38 C.F.R. § 4.31 (2005)

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25, along with the 
evaluations assigned to the veteran's other service-connected 
disabilities.  However, as just discussed, a compensable 
evaluation is not warranted for any neurological 
manifestations.  Therefore, when considering 38 C.F.R. § 4.25 
which provides the procedure for determining a combined 
rating using its Combined Ratings Table (Table), the 20 
percent evaluation for the veteran's orthopedic 
manifestations is combined with the noncompensable (zero 
percent) evaluation for his neurological manifestations, 
thereby resulting in a score of 20 percent. 

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 to September 25, 2003, does not entitle 
the veteran to an evaluation in excess of 20 percent for his 
low back disability.

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2004).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability evaluation in excess of 20 percent for the 
veteran's low back disability.  As noted above, a disability 
evaluation greater than 20 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  However, range-of-motion testing of the lumbar spine 
in April 2002 revealed flexion of 60 degrees and extension of 
10 degrees, while testing in March 2005 revealed flexion of 
60 degrees, extension of 15 degrees, lateral bending of 15 
degrees, and bilateral external rotation of 10 degrees.  
Thus, the veteran's lumbar spine demonstrated flexion greater 
than 30 degrees, as well as motion in every direction, 
thereby precluding a findings of ankylosis.  These findings 
are consistent with a 20 percent evaluation for orthopedic 
manifestations.  In addition, for the period from September 
26, 2003, the Board has already evaluated the veteran's 
neurological manifestations as noncompensable disabling under 
DC 8520.  Thus, the veteran's combined disability evaluation 
can be no higher than 20 percent.  See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent for the veteran's lumbosacral strain superimposed on 
congenital anomalies.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), and the appeal is denied.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
low back disability has caused marked interference with 
employment or has required hospitalizations.  The veteran 
told a VA examiner in April 2002 that his ability to walk was 
limited due to his emphysema and unrelated to his low back 
disability.  The March 2005 VA examination report also notes 
that the veteran did not experience any incapacitating 
episodes which precluded him form functioning with his normal 
activities of daily living.  

Even if the veteran's low back disability impacts his ability 
to work, such impairment has already been contemplated by the 
applicable schedular criteria and does not constitute marked 
interference with employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R.                § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for a lumbosacral 
strain superimposed on congenital anomalies is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


